Citation Nr: 0326106	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  03-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In September 2003, the Board granted the veteran's motion, 
submitted through his representative, to advance his appeal 
on the Board's docket.


REMAND

The veteran, who is a physician, contends that he sustained a 
cut to the thenar eminence of his right thumb in service, and 
that he continues to experience residuals of this injury.  
Specifically, he maintains that he has a residual scar with 
associated contraction, and that he experiences limitation of 
right thumb flexion.  

Service medical records, including the report of the 
veteran's examination for discharge, are entirely negative 
for any reference to a right thumb injury, and there is no 
post-service medical evidence, other than the veteran's 
contentions in connection with the instant appeal, of right 
thumb disability.  The veteran additionally maintains that he 
never received treatment after service for a right thumb 
disorder.

Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist a 
veteran includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is considered necessary to make a decision on the 
claim if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2003).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements or opinions.  
38 C.F.R. § 3.159(a)(1) (2003).  Competent lay evidence is 
any evidence not requiring that the proponent have 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159(a)(2) (2003).

Although there are no service or post-service medical records 
documenting the presence of right thumb disability in the 
veteran, given his education, training and experience as a 
physician, the Board finds his statements as to the presence 
and origin of right thumb disability sufficient to trigger 
VA's duty to provide him with an examination to determine 
whether he in fact does currently have a right thumb 
disability, and if so, whether it is related to his period of 
service.  Since the veteran has not been afforded such a VA 
examination in connection with his claim, the Board will 
remand his claim in order to ensure that he receives the 
assistance to which he is entitled under applicable law and 
regulations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran.

2.  If the RO is unsuccessful in 
obtaining any medical records that 
may be identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any right 
thumb disability.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  With respect to any right 
thumb disability found, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the right 
thumb disability is etiologically 
related to military service.  The 
rationale for all opinions expressed 
should be provided.  The claims file 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that such a review of the claims 
file was made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

